Citation Nr: 1214086	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  04-30 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Barry M. Salzman, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for PTSD.

In September 2006, July 2008, and March 2010 the Board remanded the matter for additional development.  That development having been completed, the claim has been returned to the Board and is now ready for appellate disposition.

The Veteran testified at the RO during a Travel Board hearing before the undersigned Veterans Law Judge in July 2006, and at a formal hearing before an RO Decision Review Officer (DRO) in May 2004. Transcripts of those hearings are of record.

Additional evidence was associated with the claims file after the issuance of the January 2012 supplemental statement of the case.  This evidence consists of eleven pages of VA treatment records, dated from October 2009 to January 2012, associated through the Veteran's Virtual VA paperless claims processing system.  The majority of this evidence pertains to orthopedic complaints and treatment, which is in no way relevant to the claim herein decided.  Two records pertain to the Veteran's psychiatric disability, but the evidence contained therein is duplicative, cumulative, and redundant of evidence previously considered by the RO.  In an April 2010 record, the Veteran's psychiatric symptoms and complaints were documented, and it was noted that the Veteran would continue to receive supportive psychotherapy.  In a September 2011 record, a positive PTSD screening was documented.  Given this, a solicitation of a waiver and/or remand for the RO's initial consideration of this evidence is not required. 38 C.F.R. § 20.1304(c) (2011).




FINDING OF FACT

There are no service records or other credible evidence that corroborates the occurrence of the Veteran's alleged in-service stressors.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD have not been met. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, October 2006 and August 2009 letters provided the Veteran with notice regarding what information and evidence is needed to substantiate his claim for service connection for PTSD, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letters also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The claim was last readjudicated in January 2012.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records and service personnel records, VA treatment records, private medical records, hearing testimony, and lay statements from the Veteran's wife.

The Board notes that the Veteran has not been afforded a VA examination concerning the claim of entitlement to service connection for PTSD.  The Board, however, finds that no such examination is required in this case.  As will be explained below, there is no credible evidence establishing that the Veteran's claimed stressors took place during service.  Consequently, VA is under no duty to afford the Veteran a VA examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board is further satisfied that the RO has substantially complied with its March 2010 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the AOJ made further attempts to verify the Veteran's contended stressor through the U.S. Army and Joint Services Records Research Center (JSRRC).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (under the criteria of American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 4.125 (2011).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011); 38 U.S.C.A. § 1154(b) (West 2002).

If the Veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate a Veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  In general, the Veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). Furthermore, an opinion by a medical health professional based on post-service examination of the Veteran cannot be used to establish the occurrence of a stressor. See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

However, effective July 13, 2010, VA amended 38 C.F.R. § 3.304 governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressors.  The rule now provides that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressors, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressors.  38 C.F.R. § 3.304(f)(3) (2011).  The regulatory change does not impact this case, however, as the Veteran's stressor is not related to hostile military or terrorist activity.

The Veteran reports that he has PTSD due to one predominant stressor, as well as a number of other stressful events that occurred during military service.  The predominant stressor reportedly occurred in August or September 1964 while the Veteran was serving aboard the submarine, USS Sterlet, SS-392, in Subic Bay, Republic of the Philippines.  The Veteran contends that he witnessed riots on the pier, and that six service members died, while numerous others were assaulted and injured from both his ship, as well as the USS Ranger.  He has stated that he does not know the names of the individuals who died, as they were not from his vessel.

The other stressful incidents involve being generally bullied onboard the USS Sterlet, observing bullies harassing two other individuals, being used as a guinea pig for corpsman trainees taking blood samples which resulted in blood clots and golf-ball sized blisters, having an adverse reaction to a flu shot, passing kidney stones, suffering a dislocated jaw and torn mouth during the removal of wisdom teeth, witnessing the beating of Japanese citizens, and being involved in a street fight.  The Veteran additionally alleged that while on the USS Sterlet, a sailor simultaneously opened the inner and outer doors of the torpedo tubes, causing the ship to sink while tied to the pier.  

The Veteran has also submitted multiple lay statements from his wife, in which she generally describes the Veteran's psychiatric symptoms, and recounts the in-service experiences shared with her by the Veteran.

Service treatment records are negative for any complaints or findings of PTSD.  At the Veteran's January 1967 service separation examination, his psychiatric state was evaluated as normal.

Service personnel records do not show that the Veteran was awarded any medals indicative of combat.  As the record contains no objective evidence to show that the Veteran participated in combat while serving in the military, corroboration of his claimed stressors is necessary.  

VA has made numerous attempts to verify the incident occurring on the pier at Subic Bay, but to no avail.  In August 2007, the JSRRC indicated that the USS Sterlet visited Subic Bay, Republic of the Philippines, sometime between August 9, 1964, and December 25, 1964.  A review of the 1964 command history for the USS Sterlet did not document any death onboard or off the boat.  Documents from the JSRRC and National Archives and Records Administration (NARA) from September 2008 and October 2008 showed that the USS Ranger was moored at Subic Bay, Republic of the Philippines, for three weeks of boiler repairs from August 23, 1946, to September 13, 1964.  Copies of the actual deck logs from the USS Ranger for September 1964 were obtained, but were devoid of any mention of gang fights, riots, death, beatings, stabbings, or drowning.  A July 2010 response from the JSRRC indicated that the 1964 command history for the US Naval Forces was reviewed, and the history did not document any injured or killed service members in the Philippines as described.  An August 2010 response from the Naval Criminal Investigative Service indicated no record of an investigation by shore patrol or military police at Subic Bay in August or September 1964.  VA attempted to corroborate the event with the Casualty Assistance Division of the Bureau of Naval Personnel on three occasions, in January 2011, April 2011, and July 2011, with no response received.  The incident was then researched by the Navy Records Manager of the U.S. Navy Operational Navy (OPNAV), who indicated that pursuant to 1964 protocol, any arrest or offense reports from the incidents were retained for only one year from the date of entry, and are thus not available.  In January 2012 the Naval Criminal Investigative Service offered a memo, indicating that there were no records documenting race riots in Subic Bay, Philippines, during the time period in question, and that any records that may have been created for a case at the time would no longer exist.  In November 2012, the Navy Record Manager indicated that the Office of the Judge Advocate General was also inquired, and that no information to support the stressor was available.

While the Veteran's service records confirm that he served on the USS Sterlet, and records confirm that the both the USS Sterlet and USS Ranger were in Subic Bay in August and September 1964, none of the remaining details have been capable of verification, despite extensive attempts.  Of the remaining stressors that appear capable of independent verification-the sinking of the USS Sterlet, and the medical ailments described-the Board notes that the current record neither corroborates the occurrence of any such stressor nor provides a basis for further RO action in this regard.  Records indicate that the USS Sargo sank the USS Sterlet in torpedo exercises off the coast of Oahu, Hawaii, in January 1969, two years after the Veteran's discharge.  As regards the medical ailments, the Veteran's service treatment records are silent for any ailment pertaining to blood clots, blisters, a flu shot reaction, kidney stones, dislocated jaw, or torn mouth.  The Veteran's January 1967 separation examination did not document any relevant abnormalities.  

The Board notes the Veteran's recollections of service events are being rendered more than 40 years after the Veteran's discharge from service, and his recollection as to the sinking of the USS Sterlet is contrary to the evidence showing that the Sterlet was sunk after the Veteran's discharge.  Thus, as the recollections are being rendered 40 years after discharge, are contrary to some evidence of record, and are unsupported by service treatment records, service personnel records, a 1964 command history, and deck logs, the Board finds the Veteran's recollections are unreliable.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence, the lack of contemporaneous medical records, and the significant time delay between the affiants' observations and the date on which the statements were written).  Moreover, the Board finds the information from the sources attempting to verify the stressors for which sufficient information was provided are more probative than the Veteran's unsupported assertions.

The Board further notes that 38 C.F.R. § 3.159(c)(2)(i) provides, "in the case of records requested to corroborate a claimed stressful event in service, the claimant must provide information sufficient for the records custodian to conduct a search of the corroborative records."  VA's Adjudication Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 14(d), states that, "at a minimum, the Veteran must provide the following: a stressor that can be documented, the location where the incident took place, the approximate date (within a two month period) of the incident, and the unit of assignment at the time the stressful event occurred."  The Board finds that the allegations concerning bullying, the beating of Japanese citizens, and the street fight, are insufficient for any attempt at verification. 

On these facts, the Board must conclude that there is no corroborated, verified or verifiable stressor to support the claim.  The occurrence of claimed in-service stressors has not been established independently, and the record presents no reasonable basis for VA to make any attempts to independently corroborate any other reported stressor(s).  The Board also notes that the Veteran also has not furnished any competent or credible evidence that supports the actual occurrence of any claimed in-service stressors.
 
Turning to the medical evidence, the Veteran has received various psychiatric diagnoses, including PTSD and dysthymic disorder, documented, for example, in an August 2003 VA treatment record, as well as cyclothymic disorder, documented, for example, in a September 2008 VA treatment record.  The medical record, however, is silent for any discussion concerning any possible relationship between the Veteran's current PTSD and service.  The Board acknowledges that VA has 
not obtained a medical opinion with respect to the etiology of the Veteran's PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  But the standards of McLendon are not met in this case.  There is insufficient evidence suggesting that his current PTSD is linked to any corroborated in-service trauma.  His in-service January 1967 discharge examination, combined with the extensive research conducted by the JSRRC and other entities, do not support his assertions regarding his in-service stressors.  As service and post-service medical records provide no basis to grant the claim, and in fact tend to provide evidence against the claim, the Board finds no basis for obtaining a VA medical opinion.  

In reaching this decision, the Board acknowledges, as noted, that the medical evidence includes diagnoses of psychiatric disorders other than PTSD. Significantly, however, the claims folder contains no competent evidence suggesting an association between any of these disabilities and the Veteran's active duty.  Indeed, service treatment records are negative for complaints of, treatment for, or findings of a psychiatric disorder, and the first competent evidence of such a disability is dated in 2002 when depression was documented.  Consequently, the Board concludes that no further action with regard to the matter of service connection for a psychiatric disability other than PTSD is warranted at this time.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In summary, as the Board has found the Veteran and his wife's recollections regarding the occurrence of the only claimed stressors to be unreliable and the stressors are not corroborated by other sources, service connection for PTSD is not warranted on any basis.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Service connection for PTSD is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


